MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D), this                              May 14 2018, 10:28 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                            CLERK
                                                                          Indiana Supreme Court
purpose of establishing the defense of res judicata,                         Court of Appeals
                                                                               and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L Bailey                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Lee M. Stoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Lonnie Garner,                                           May 14, 2018

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1711-CR-2543
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Elizabeth Christ,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G24-1509-F6-34661




Darden, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018               Page 1 of 6
                                             Statement of the Case
[1]   Lonnie Garner appeals his conviction by jury of criminal mischief, a Class B
                            1
      misdemeanor. We affirm.


                                                     Issue
[2]   Garner raises one issue, which we restate as: whether there is sufficient

      evidence to sustain his conviction.


                                   Facts and Procedural History
[3]   On the night of September 27, 2015, Officer Michael Deskins of the

      Indianapolis Metropolitan Police Department (IMPCL) was sitting in his

      marked patrol car in a parking lot, writing a report. He saw a van drive through

      a red light while speeding. Deskins followed the van and activated his red and

      blue emergency lights.


[4]   The driver of the van, who was later identified as Garner, stopped the van, but

      he did not put the transmission in park or turn off the engine. From his car,

      Deskins activated a spotlight and saw Garner’s face as Garner looked into a

      rearview mirror. There was another person in the van as well.


[5]   Officer Deskins thought that Garner might be preparing to flee and radioed

      other officers to place them on alert. Next, Deskins got out of his car, but as he




      1
          Ind. Code § 35-43-1-2(a) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018   Page 2 of 6
      approached the van, Garner slowly drove away. Deskins returned to his car

      and gave chase as Garner accelerated. Deskins also activated his siren and

      requested assistance from other officers.


[6]   Garner made several sudden turns in an attempt to throw off pursuit.

      Eventually, Officer Deskins’ supervisor ordered Deskins to stop chasing Garner

      because Garner was driving toward an area where many pedestrians might be

      present. Deskins turned off his emergency lights and siren but continued to

      follow Garner as he drove through an alley. After several seconds Deskins saw

      a large flash, followed by the sound of a loud crash. The top of a utility pole

      was on fire, and a power line had fallen to the ground.


[7]   As Officer Deskins arrived at the scene, he saw that “an IPL light pole” had

      fallen to the ground, pulling down power lines with it. Tr. Vol. II, p. 44. In

      addition, a service line that had connected the pole to a nearby house had been

      pulled away from the house, tearing off a portion of the house’s exterior wall.

      The van had collided with a parked vehicle, a white SUV, after hitting the pole.

      The van was empty. Residents of nearby houses came outside, but Deskins

      warned them to stay back because the downed power lines were still live.


[8]   Next, one of Deskins’ fellow officers notified him by radio that the officers had

      detained two suspects. He walked to the officers’ location and saw Garner in

      handcuffs. Later, an “IPL utility truck” arrived at the alley and deactivated the

      downed power lines. Id. at 46.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018   Page 3 of 6
[9]    The State charged Garner with resisting law enforcement as a Level 6 felony,

       two counts of criminal mischief (one for the damaged utility pole and power

       lines, another for the damaged house), both as Class A misdemeanors, and one

       count of leaving the scene of an accident as a Class B misdemeanor. The case

       was tried to a jury.


[10]   After the State rested its case, Garner moved for a directed verdict. The trial

       court reduced the criminal mischief counts to Class B misdemeanors. In

       addition, the trial court dismissed the charge of leaving the scene of an accident.

       The jury determined Garner was guilty of resisting law enforcement and the

       two counts of criminal mischief. The trial court imposed a sentence, and

       Garner now appeals his conviction of Count II, criminal mischief, for damaging

       the utility pole and power lines.


                                    Discussion and Decision
[11]   Garner challenges the sufficiency of the evidence to support one of his

       convictions of criminal mischief. When an appellate court reviews the

       sufficiency of the evidence needed to support a criminal conviction, it neither

       reweighs evidence nor judges the credibility of witnesses. Tin Thang v. State, 10
N.E.3d 1256, 1258 (Ind. 2014). It is the fact-finder’s role, not that of appellate

       courts, to assess witness credibility and weigh the evidence. Drane v. State, 867
N.E.2d 144, 146 (Ind. 2007). Thus, appellate courts consider only the probative

       evidence, and reasonable inferences drawn from the evidence, that support the

       judgment. Fajardo v. State, 859 N.E.2d 1201, 1208 (Ind. 2007). We will uphold


       Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018   Page 4 of 6
       a conviction if there is substantial evidence of probative value from which a

       fact-finder could have found the defendant guilty beyond a reasonable doubt.

       Murray v. State, 761 N.E.2d 406, 408 (Ind. 2002). A conviction may be

       sustained based on circumstantial evidence alone. Lindhorst v. State, 90 N.E.3d
695, 701 (Ind. Ct. App. 2017).


[12]   To obtain a conviction for criminal mischief as a Class B misdemeanor as

       charged, the State was required to prove beyond a reasonable doubt that: (1)

       Garner (2) recklessly, knowingly, or intentionally (3) damaged or defaced

       power lines and a utility pole belonging to Indianapolis Power and Light (IPL)

       (4) without the consent of IPL. Ind. Code § 35-43-1-2.


[13]   Garner does not dispute striking the utility pole, thereby damaging it and the

       attached power lines. He instead claims the State failed to present direct

       evidence to prove the pole and lines belonged to IPL. Garner did not raise the

       issue of ownership of the utility pole during trial or in his closing argument to

       the trial court and jury. Further, there is no evidence in the record that Garner

       specifically moved the trial court, pursuant to Trial Rule 50, for judgment on

       the evidence or directed verdict regarding the State’s alleged lack of proof of

       ownership of the pole. To the contrary, during closing arguments he described

       the utility pole and power lines as “IPL property.” Tr. Vol. II, p. 136.


[14]   The three primary indicia of ownership of personal property are title,

       possession, and control. Womack v. State, 738 N.E.2d 320, 324 (Ind. Ct. App.

       2000), trans. denied. Officer Deskins, without objection, testified at trial and


       Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018   Page 5 of 6
       identified the utility pole as belonging to IPL. Garner now argues on appeal

       that the State failed to establish a basis for the officer to know who owned the

       pole. We disagree. Deskins had been an IMPD officer for several years and

       had ample opportunity to learn who owned utility poles and power lines in his

       patrol area. In addition, it is undisputed that Deskins was at the scene of the

       incident and observed an IPL truck arrive at the alley to turn off the power to

       the downed lines. The jury, consisting of citizens from Marion County, could

       reasonably infer IPL’s ownership of the pole and the power lines from IPL’s

       attempt to mitigate the harm caused by the downed power lines. The State

       provided sufficient circumstantial evidence of IPL’s ownership of the utility

       pole and power lines, and Garner’s claim must fail.


                                                Conclusion
[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1711-CR-2543 | May 14, 2018   Page 6 of 6